         Case 1:14-cv-02953-PAE Document 409 Filed 08/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JOHN DOE and JANE DOE, Individually and on behalf of
M.S. an Infant, as Next Friends,
                                                                     14 Civ. 2953 (PAE)
                                      Plaintiffs,
                       -v-                                                ORDER

 JOSEPH LIMA, Bureau Chief of the Manhattan VI Area
 Office of the New York State Division of Parole; Parole
 Officer EMILY SCOTT; Parole Officer SIMON VALERIO;
 Senior Parole Officer RICHARD ROSADO; and Senior
 Parole Officer JAMES CAPPIELLO,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

        Plaintiffs John Doe and Jane Doe, individually and on behalf of their child, M.S.,

filed this action on April 25, 2014, pursuant to 42 U.S.C. § 1983, alleging violations of their

constitutional rights to substantive due process, freedom of association, and procedural due

process. Defendants, who at all relevant times were parole officers with the New York State

Department of Corrections and Community Services (“DOCCS”), each participated in these

constitutional violations.

       On July 17, 2014, the Court referred this action to Judge Cott for a settlement

conference, but the parties did not reach an agreement. Dkts. 79, 99.

       On August 31, 2017, the Court granted plaintiffs summary judgment as to liability on

each of their claims and denied defendants qualified immunity. See Doe v. Lima, 270 F.

Supp. 3d 684 (S.D.N.Y. 2017). The Second Circuit affirmed this decision in all respects.

See Doe v. Cappiello, 758 F. App’x 181 (2d Cir. 2019).
            Case 1:14-cv-02953-PAE Document 409 Filed 08/18/20 Page 2 of 3




        All that remains to be decided in this action is the damages to which plaintiffs are

entitled. On July 21, 2020, the Court held a pre-trial conference at which both the plaintiffs

and defendants expressed a desire to settle the case and thereby avoid the costs associated

with a jury trial solely on the issue of damages. Dkt. 399. Especially in light of the ongoing

COVID-19 pandemic—and the attendant risk that the trial currently scheduled for March

2021 may be continued to a later date, creating further uncertainty, delay, and expense—the

parties, as well as the Court, share the goal of resolving this dispute without the need for

further court proceedings. See United States v. Glen Falls Newspapers, Inc., 160 F.3d 853,

856 (2d Cir. 1998) (“[A] principal function of the trial judge is to foster an atmosphere of

open discussion among the parties’ attorneys and representatives so that litigation may be

settled promptly and fairly so as to avoid the uncertainty, expense, and delay inherent in a

trial.”).

        However, the Court also understands that decision-making with respect to the

resolution of this litigation does not rest with the parties alone. Under New York law, the

defendants are entitled to indemnification by New York State for the amount of any

settlement of claim arising from actions within the scope of their public employment. See

N.Y. Pub. Off. L. § 17(3)(a). In order to obtain the benefit of this indemnification for a

specific settlement, state employees must obtain both a certification from DOCCS and then

the approval of the New York Attorney General (“NYAG”), who “shall give [her] approval if

in [her] judgment the settlement is in the best interest of the state.” Id. § 17(b)(3). Thus,

although neither DOCCS nor the NYAG are parties to this proceeding, their participation is

necessary to the settlement process set forth in N.Y. Pub. Off. L. § 17.




                                                2
         Case 1:14-cv-02953-PAE Document 409 Filed 08/18/20 Page 3 of 3




       The Court therefore strongly encourages representatives from DOCCS and the NYAG

with authority to review, certify, and approve settlement agreements to attend a settlement

conference to be held by Judge Cott. Such representatives are implored to participate

meaningfully in discussions concerning the State’s interests in bringing this years-long

proceeding to an expedient end, especially in light of the fact that liability has already been

determined and the only issue remaining in the case is the amount of damages. The Court

makes this recommendation also in deference to the principles reflected in Rule 5 of Judge

Cott’s Standing Order for All Cases Referred for Settlement, which requires that settlement

conferences be attended by persons possessing settlement authority over a case whenever a

party “is not a natural person.” See also 28 U.S.C. § 473(b)(5) (contemplating rules

compelling the attendance of party representatives with settlement authority at settlement

conferences); Fed. R. Civ. P. 16(c)(1) (authorizing courts to require the same).

       Accordingly, it is hereby ordered that:

       (1)     The Court’s 2014 order referring the case to Judge Cott for settlement

negotiations, Dkt. 79, is renewed (an amended order of reference will follow this order);

       (2)     Counsel for each defendant are directed to attend such settlement negotiations; and

       (3)     Defendants are directed to provide a copy of this order to the appropriate

personnel, at DOCCS and the NYAG, with authority to participate in settlement discussions and

approve a settlement on behalf of New York State.

       SO ORDERED.
                                                              PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge

       Dated: August 18, 2020
              New York, New York


                                                 3
